ATTACHMENT TO NOTICE OF ALLOWABILITY
Allowable Subject Matter
Claims 1, 3-5, 7-10, 12, 13, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including a multi-leaf collimator, comprising: a first carriage, a second carriage, a drive device, a first set of leaves disposed on the first carriage, and a second set of leaves disposed on the second carriage, wherein the first set of leaves and the second set of leaves are disposed oppositely to each other, and each leaf in each of the sets of leaves is movable relative to each respective carriage; and the drive device is configured to drive the first carriage and the second carriage to move in the same direction synchronously, wherein the first carriage has a carriage end mounting a first set of leaves, a load-bearing end, and wherein the drive device is connected to and configured to drive the first carriage.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein a first light-transmitting hole exists between the carriage end and load bearing end of the first carriage, and wherein the second carriage is disposed at the load bearing end such that the first carriage drive the second carriage to synchronously move in the same direction with the driving of the first carriage, in the manner as required by the combination of claim elements as recited in Claim 1.
With respect to Claim 5, the prior art of record teaches many of the elements of the claimed invention, including a multi-leaf collimator, comprising: a first carriage, a second carriage, a drive device, a first set of leaves disposed on the first carriage, and a second set of leaves disposed on the second carriage, wherein the first set of leaves and the second set of leaves are disposed oppositely to each other, and each leaf in each of the sets of leaves is movable relative to each respective carriage; and the drive device is configured to drive the first carriage and the second carriage to move synchronously; wherein the first carriage and the second carriage are disposed oppositely to each other; further comprising a first differential and a second differential; wherein the first differential is connected to the first carriage, and the second differential is connected to the second carriage; wherein the drive device is connected to the first differential and the second differential respectively; and, wherein the multi-leaf collimator further comprises a main drive shaft, and multiple transmission gears. 
However, the prior art of record fails to teach or fairly suggest the multi-leaf collimator wherein the drive device is further configured to drive the first differential and the second differential such that the synchronous movement of the first carriage and the second carriage occurs in the same direction, first and second transmission gears are engaged with each other such that the drive device is connected to the first transmission gear, and the second transmission gear is sleeved on the main drive shaft; and one end of the main drive shaft is connected to the first differential, and the other end of the main drive shaft is connected to the second differential, in the manner as required by the combination of claim elements as recited in Claim 5.
With respect to Claim 11, the prior art of record teaches many of the elements of the claimed invention, including a radiotherapy equipment, comprising: a radiation source; and a multi-leaf collimator, wherein the multi-leaf collimator comprises: a first carriage, a second carriage, a drive device disposed on the first carriage, a first set of leaves disposed on the first carriage, and a second set of leaves disposed on the second carriage, wherein the first set of leaves and the second set of leaves are disposed oppositely to each other, and each leaf in each of the sets of leaves is movable relative to each respective carriage; and the drive device is configured to drive the first carriage and the second carriage to move in the same direction synchronously, wherein the first carriage has a carriage end mounting a first set of leaves, a load-bearing end, and wherein the drive device is connected to and configured to drive the first carriage.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein a first light-transmitting hole exists between the carriage end and load bearing end of the first carriage, and wherein the second carriage is disposed at the load bearing end such that the first carriage drive the second carriage to synchronously move in the same direction with the driving of the first carriage, in the manner as required by the combination of claim elements as recited in Claim 11.
Claims 3, 4, 7-9, 12, 13, 19, and 20 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 07/18/2022, with respect to prior art rejections of the claims, have been fully considered and are persuasive.  The prior art rejections of the claims have been overcome by the amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        07/27/2022